Judgment of conviction of the County Court of Orange county reversed upon the law and the facts and new trial ordered. In our opinion, the county judge committed prejudicial error in receiving evidence of a prior raid made upon the premises in question when the premises were in charge of another tenant. Knowledge on the part of the appellants as to the character of the premises at that time did not tend to show knowledge on their part of the character of the premises thereafter when the premises were leased to another tenant. Lazansky, P. J., Young, Kapper, Seudder and Tompkins, JJ., concur.